--------------------------------------------------------------------------------

EXHIBIT 10.1
 


Private & Confidential


January 23, 2013


Mr. Mike Rouse, CEO
Turbine Truck Engines, Inc.
46600 Deep Woods Rd.
Paisley, Florida 32767


Re:           Letter of Intent


Dear Mike:


This is a binding letter of intent (“LOI”).  It embodies our phone meetings,
emails, the sharing to date under the NDA we have each executed and the
discussions with Robert Scragg, whom we understand has conveyed to Turbine Truck
Engines, Inc. (“TTE” or “you”) much of his intellectual property.


The subject of this LOI is a natural gas to Methanol technology (“GTM”) which
Mr. Scragg had at one time patented, but which patent has since expired, without
there ever having been a commercialization of such GTM.  Nonetheless, both Mr.
Scragg and our technical sources believe the GTM worth exploring further.  TTE
has, or will have, on or before January 31, 2013, obtained from Mr. Scragg, all
of his right, title and interest, in and to the GTM, and all related trade
secrets, and all other rights in the GTM, of any type or nature whatsoever, held
by Mr. Scragg or arising therefrom (hereinafter referred to as the “GTM
Rights”).


BluGen, Inc. (“BGI”) is a California corporation specializing in unique energy
related technologies.  BGI is presently in the process of commercializing a
natural gas to hydrocarbon liquid technology which gives BGI particular interest
and expertise in evaluating and assisting with the TTE/Scragg the GTM.


Let us also say, at the outset, that BGI is the “we,” we are using herein.  It
should also be clear that “you” could, depending on the context refer to TTE,
Robert Scragg or any other entity to whom ownership of the GTM Rights referenced
above may be housed.


The parties will pursue the creation of a legal structure consisting of a
separate Joint Venture, coupled with any necessary licensing arrangements, for
the purpose of pursing the commercializing of the GTM.  This project shall be
known as the “GTM Project” and the parties have agreed that prior to, or in
conjunction with the creation of the formal Joint Venture, the following steps
will be taken, in accordance with the timeline established, and by the assigned
parties, at their sole cost and expense, each of which is undertaken in
furtherance of the Joint Venture:



 
1.
Messrs Scragg and Patel, of TTE and BGI respectively, shall document the Scragg
trade secrets, not disclosed in the expired patent, along with any critical know
how, for insertion into the TTE license, to clarify the definition of the GTM
Rights.  TTE will license to BGI or the Joint Venture, all of the GTM Rights,
which license agreement will provide for TTE’s retention of all GTM Rights until
such time as the Joint Venture is established and such GTM Rights are either
contributed or licensed to the Joint Venture;  Completion Date: Maximum 1 month
from the date hereof.




 
2.
BGI will create a Lab Version,  to recreate what Mr. Scragg’s did during the
1980’s and 1990's with Robert Scragg’s assistance, and based on the results, to
develop the economic viability analysis of commercialization and then to proceed
to Step 3 below.




 
3.
BGI will develop a partial Scalable Lab version to meet the first stage Pilot
Commercialization with Robert Scragg’s assistance. (Which will entail proof of
concept &commercialization and removing critical risks) ......Completion Date:
Maximum 6-9 months from successful completion of Step 1 to Step 2.




 
4.
BGI will complete the full scale first stage Pilot commercial “engineering unit"
with Robert Scragg’s assistance....... Completion Date: Maximum 6-9 months after
successful completion of Step 2.




 
5.
BGI will design &develop Control System (HW/SW) for (1, 2, 3 & 5) with Robert
Scragg’s full time assistance, if required. ..... Completion Date: Maximum 6-9
months after successful completion of Step 2.

 
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 

 

 
6.
BGI will identify Federal/State compliances & Safety designs........ Completion
Date: Maximum 6-9 months after successful completion of Step 2.




 
7.
BGI will develop full Engineering drawings for a 50 bpd system (pending amarket
evaluation of productsizing…..  Completion Date: Maximum 6-9 months after
successful completion of Step 2.




 
8.
The parties will develop a form agreement for their Joint Venture, which shall
include any licensing of either existing or new intellectual property developed
in the process of creating a commercialized GTM product, with reasonable
consideration therefor developed by consensus between the
parties.…..  Completion Date: Maximum 6-9 months after successful completion of
Step 2.




 
9.
BGI will fabricate, assemble, integrate and test the first unit in California;
commissioning and manufacturing the subsequent units as the Parties shall
determine.....Completion Date: 6 months after receipt of order (“ARO”) and will
depend on Step 6.

 

 
In addition, the parties intend to pursue the following, as the market and
business needs dictate:
  ●
Develop nano and micro gas to liquid market, trial clients and institutional
clients.
  ●
Pursue government grants and subsidies in Canada and the US.
  ●
Expand into near term opportunities in biogas, gasification and flaring gas
conversion into liquids.
  ●
Source and finance ancillary technologies to convert the base product methanol
into value added products such DME, Gasoline (MTG) and M85.
  ●
Procure wholesale and retail off-take agreements necessary to secure equipment
loan financing.
  ●
Provide term sheets from significant launch customers.

 
The Completion Dates outlined herein, are for benchmark purposes designed to
keep the GTM Project on track.  These Benchmarks, if not met, are deemed
material, unless otherwise extended in writing. In the event that any such
Completion Date is not met, the party called upon to perform by such date, shall
notify the other party in writing prior to the Completion Date, as to the
party’s inability to meet the Completion Date and offer, if available, a new
Completion Date.  If the other party agrees, the Completion Date shall be
modified.  If not, failure to meet the Completion Date as set, shall be grounds
for a Default as provided herein.


TTE and BGI met through Geoff Forrester of AVRO Technologies, LTD (“AVRO”), with
whom TTE has had discussions for some prior months, including a draft of a
potential agreement which was never finalized.  Geoff has also for some months
been exploring various businesses and technologies with BGI.  Geoff has been
kept apprised of our LOI discussions and has opted to stand aside in terms of
participation herein, until Step 4 above.  At that time, he would like to have
first rights of refusal to deploythe GTM for the areas in Canada where he has
been working, and for sale or other placement with people with whom he has
business relationships.  Geoff would also like the opportunity, expressed as a
first right of refusal, to finance the Step 9 defined project.  These rights
would be one time, not ongoing and will need to be addressed in a formal
Agreement.


AVRO will primarily participate in Steps 4 to 9, as listed above. Geoff and AVRO
execute this LOI to evidence its consent to the terms herein, and the potential
future first rights that may be offered him or AVRO. Geoff and AVRO acknowledge
that they are not a party to this Agreement, other than to consent to the terms
herein that are applicable to them, and their consent and signatures are not
required for any modification of this Agreement.


The Parties are desirous to enter into a long-term relationship that will use
their respective areas of expertise and technology for the benefit of the GTM
Project.  As provided, the parties will create a Joint Venture, which provides,
among other things, that TTE will contribute the GTM Rights and BGI will
contribute the development steps outlined in Steps 2 to 7 above as their
contribution to the Joint Venture.  The Joint Venture will be owned 51% by TTE
and 49% by BGI, and will provide for equal representation in management.  The
Joint Venture will contribute and/or license from BGI and or TTE, or both, the
GTM Rights, the Control System and/or whatever other unique technologies
developed as a part of the first stage of the GTM Project.  This Agreement
therefore is intended an as outline of ultimate ownership and profit sharing,
irrespective of entity, understanding that the Parties may choose an alternative
structure, however,  this Agreement shall outline the overarching principles
behind such changes.


1.
Definitive Agreement. This letter shall serve as the Definitive Letter of Intent
(“LOI” or “Agreement”) between the Parties and is deemed to incorporate any
terms and conditions expressed in Attachments hereto, which the Parties may add
from time to time based on mutual needs and on which we collectively wish to
synergistically apply our individual unique capabilities.  Additional documents
embodying elements of the GTM Project specified in various “Attachments” hereto
shall be appended to this agreement as required.  Any Attachments must be in
writing and signed by TTE and BGI.

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
2.
Shareholding / Profit Sharing.  The Parties’ concept is one of financial
transparency and fairness throughout all aspects of the joint venture.  The
Parties realize that as the business needs become better defined and clarified,
the most cost effective approach to successfully fulfilling the respective needs
and the overall goals of the GTM Project will be the responsibility of each of
the Parties.  This will be accomplished with full openness to each participating
Party to this LOI.  The Joint Venture Agreement will fully describe the roles &
responsibilities of each Party for the GTM Project, beyond those contemplated in
Steps 1-9 listed above, together with the respective financial arrangements
anticipated.



3.
Confidentiality.  Each Party will keep confidential all information and
documents obtained from any other Parties pursuant this Agreement, except for
any information (i) disclosed to the public pursuant to a press release
authorized by the Parties;  (ii) required to be provided in a filing with the
SEC by TTE; (iii) released with the express prior written consent of the other
Party hereto; (iv) that must be disclosed by law; (v) that becomes publicly
available by reason other than disclosure by the Party subject to the
confidentiality obligation; (vi) that is independently developed without use of
or reference to the other Party’s confidential information; (vii) that is
obtained from another source not obligated to keep such information
confidential; (viii) that is already publicly known or known to the receiving
Party when disclosed as demonstrated by written documentation in the possession
of such Party at such time; (ix) that may be required or appropriate in response
to any summons, subpoena, or discovery order or to comply with any applicable
law, order, regulation, or ruling; or (x) that the Parties, or their designees,
reasonably deem appropriate in order to conduct due diligence or other
investigation and in the context of advancing the shared goals relating to the
proposed GTM Project.



4.
Non-Circumvention. The Parties agree (i) not to circumvent or attempt to
circumvent this LOI; nor (ii) will either Party take any action, opportunity,
fees, commissions or other remunerations from the activities described herein,
including, but not limited to, those in or relating to the GTM Project and
proprietary information relating thereto except under this Agreement or the
Joint Venture Agreement to be formed.  Each Party shall indemnify, defend and
hold harmless the other against any circumvention or attempt to circumvent by
divisions, subsidiaries, employees, consultants, principals, agents, associates,
officers, directors, family members, assignees or other associated persons,
affiliated with the Parties.



5.
Expenses.  Each of the Parties hereto agrees to be responsible for its own legal
and professional fees and expenses and other transaction costs incurred in the
evaluation and negotiation of this GTM Project, the LOI and the Joint Venture.



6.
Due Diligence.  Each Party has conducted a due diligence review of the other and
has agreed to enter into this LOI.



7.
No Oral Agreements.  Subject to the foregoing, this LOI sets out the Parties'
understanding as of this date, and there are no other written or oral agreements
or understandings among the Parties.



8.
Agreement Voluntary and By Representation.  In executing this LOI and all other
documents or instruments required, the Parties have not acted under any
misapprehension, confusion or doubt as to the effect thereof, and are acting
freely and voluntarily and under no coercion or duress. Each party has had the
right to secure the services of counsel of its own choosing prior, to the
execution of this LOI.



9.
Authority.  The undersigned further represents that such Party has the right,
capacity, power and authority duly delegated by the Board of Directors,
partners, proprietors or principals or agents of such Party to execute the
documents and perform all the acts as may be necessary or desirable under this
LOI.



10.
Compliance with Laws.  Each Party shall comply with the requirements of all
applicable laws, ordinances and regulations of their country of jurisdiction or
any state, country or other governmental entity in which it operates for
purposes of the proposed GTM Project.  This section incorporates by reference
all provisions required by such laws, orders, rules, regulations and ordinances.
Each Party agrees to indemnify and hold any other Party harmless from and
against any and all claims, actions or damages, including reasonable attorneys'
fees, arising from or caused by any Party's failure to comply with the
foregoing.



11.
Construction and Interpretation.  This Agreement has been prepared jointly by
the Parties who acknowledge that they are of equal bargaining strength and the
same shall not be construed for or against any Party hereto. The language in all
parts of this LOI will be in all cases construed simply according to its fair
meaning and not strictly for or against any Party. Whenever the context
requires, all words used in the singular will be construed to have been used in
the plural, and vice versa, and each gender will include any other gender. The
captions of the sections of this Agreement are for convenience only and will not
affect the construction or interpretation of any of the provisions herein.

 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
12.
Cooperation.  Each Party agrees to cooperate in good faith with the other, and
to execute and deliver such further instruments, and perform such other acts as
may be reasonably necessary or appropriate to consummate and carry into effect
the transaction contemplated by this LOI.

 
13.
Counterparts.  This LOI may be executed in any number of counterparts, each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument.



14.
Executed Copy.  Any fully executed photocopy, digital scan, or similar
reproduction of this LOI shall be deemed an original for all purposes.



15.
Force Majeure   Neither Party shall be deemed to be in default of or to have
breached any provision of this LOI, nor shall the LOI terminate, solely as a
result of any delay, failure in performance or interruption of service,
resulting directly or indirectly from acts of God, acts of civil, or military
authorities, civil disturbances, wars, strikes or other labor disputes, fires,
transportation contingencies, laws, regulations, acts or orders of any
government, or agency or official thereof, other catastrophes or any similar
occurrences beyond the Parties' reasonable control.



16.
Gender.   When the context so requires, masculine gender shall include the
feminine or neuter gender, and the neuter gender shall include the masculine or
feminine gender. Similarly, the singular shall include the plural, and the
plural shall include the singular.



17.
Governing Law.   This Agreement shall be construed in accordance with, and
governed by, the laws of California.



18.
Notices.  All notices, requests, demands or other communication (collectively,
"Notice") given to any Party pursuant to this Agreement will not be effective
unless given in writing to the Parties at their respective addresses as set
forth under their respective signatures below.  Notice will be deemed duly given
when delivered personally or after deposit with an international air courier for
soonest standard delivery.  The addresses of the Parties for the purpose of
providing Notice pursuant to this section may be changed from time to time by
Notice to the other party duly given in the foregoing manner. Notices are also
required to be contemporaneously made by email to the addresses provided below
the signature lines of each Party.



19.
References.  The recitals and all exhibits, attachments or other documents
referenced in this LOI are fully incorporated into this LOI by
reference.  Unless expressly set forth otherwise herein, all references herein
to a "day," "month" or "year" will be deemed to be a reference to a calendar
day, month or year, as the case may be. Unless expressly set forth otherwise
herein, all cross-references herein will refer to provisions within this
Agreement, and will not be deemed to be references to the overall transaction or
to any other agreement or document.



20.
Defaults and Remedies.  In the event that any Party hereto, shall default in its
or their obligations hereunder, the other party may declare a Default hereunder
by giving the other five (5) days notice and opportunity to cure.  In the event
that a Step completion date is not met or extended, as provided herein, either
Party shall have the right to terminate this Agreement.  In the event that this
Agreement is terminated, the licensing of the GTM Rights shall automatically
terminate, and any use of such rights, shall be prohibited.  All rights,
remedies, undertakings, obligations, options, covenants, conditions and
agreements contained in this LOI will be cumulative and no one of them will be
exclusive of any other.



21.
Severability.  Each provision of this LOI is intended to be severable and if any
term or provision herein is determined invalid or unenforceable for any reason,
such illegality or invalidity will not affect the validity of the remainder of
this LOI and, wherever possible, intent will be given to the invalid or
unenforceable provision.



22.
Successors.   This LOI shall inure to the benefit of and be binding upon the
Parties hereto and their respective and permitted successors, assigns, heirs,
executors, administrators, and personal representatives.  Notwithstanding this
provision, however, neither Party may delegate its duties under this LOI in
whole or in part without the prior written consent of the other Party.  Such
consent shall not be unreasonably withheld.



23.
Time of Essence.  Time is of the essence with respect to the performance of
every provision of this LOI.

 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
24.
Dispute Resolution.  The provisions of this Section shall survive the
termination of this LOI or any of its Attachments for any reason and remain in
effect thereafter. Mindful of the cost in time, energy and money of resolving a
dispute by litigation, the Parties agree that the sole and exclusive procedure
for the resolution of a Dispute shall be as follows:

 
a.           Informal Negotiation.  The Parties shall attempt in good faith to
resolve promptly any Dispute not resolved in the regular course of business by
informal negotiations between senior executives of the Parties having direct
responsibility within their respective organizations for the administration of
this LOI.


b.           Formal Negotiation.  In the event that such informal negotiations
do not result in resolution of the Dispute, either party may initiate further
negotiations by delivery to the other of a written notice.  Within ten (10) days
following the receipt of any such notice, the recipient Party shall deliver to
the initiating Party a written response to the notice.  Each such notice and
response shall include the Party’ s description of the Dispute (including any
suggestions for the resolution of the Dispute), and designation of a senior
executive who will represent the Party in further negotiations, who shall have
authority to resolve the Dispute on behalf of such Party. The designated
executives shall meet on at least one occasion (and may meet as often as they
deem necessary), at a mutually acceptable time and place, and attempt in good
faith to resolve the Dispute.
 
c.           Arbitration.  In the event that, within thirty (30) days following
the initial written notice described in Section (b), the formal negotiation has
not produced a resolution of the Dispute, either Party may submit the Dispute to
be resolved by arbitration by one or more arbitrators (“Arbitrator”) of a
mutually acceptable, neutral alternate dispute resolution service, applicable
law and the provisions of this LOI.  Both Parties shall agree on a single
Arbitrator, failing which, each Party shall appoint one Arbitrator and they in
turn shall agree on a third Arbitrator.    In any case, however, an Arbitrator
(a) shall not be a current or former employee of either Party; (b) shall have
sufficient expertise in the subject matter of the Dispute; and (c) shall not
receive any payments from either Party except in accordance with the provisions
of this Section. The Arbitrator shall not in any event award punitive or
exemplary damages, but may award equitable relief and arbitration costs. The
Arbitrator’s decisions shall be final and conclusively binding on the Parties,
and judgment upon such award may be entered in any court of competent
jurisdiction. Unless otherwise agreed in writing by the Parties, any arbitration
of a Dispute shall be held in Newport Beach, California, and shall be conducted
in the English language.
 
25.
Headings. The headings used in this LOI are for reference and convenience only
and shall not enter into the interpretation of this LOI.



26.
Cumulative Remedies.  No right or remedy in this LOI is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to herein or otherwise available to a Party at law or in equity; and
the exercise by a Party of any one or more of such remedies shall not preclude
the simultaneous or later exercise by a Party of any or all such other remedies.



27.
Entire Agreement.  This LOI and all other agreements, exhibits, and schedules
referred to in this LOI constitute(s) the final, complete, and exclusive
statement of the terms of the agreements between the Parties pertaining to the
subject matter of this LOI and describe general nature of transaction and
supersedes all prior and contemporaneous understandings or agreements of the
Parties.  No Party has been induced to enter into this LOI by, nor is any Party
relying on, any representation or warranty outside those expressly set forth in
this LOI.

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 


 
Executed and agreed to effective the ____, January, 2013.


Turbine Truck Engines, Inc.




By:         _________________________________
 Michael Rouse, Pres. & CEO




BluGen, Inc.


By:         _________________________________
 Haz Patel, Director Business Development


The statements concerning AVRO Technologies, LTD (“AVRO”) or Geoff Forrester are
correct as stated herein:


______________________________________________
Geoff Forrester, Individually as well as for and on behalf
Of AVRO
 
 
Page 6 of 6
 